Chappell, J.,
dissenting.
I cannot agree with the conclusions arrived at in the majority opinion on the motions to dismiss appeals. Without question section 20-1912, Comp. St. Supp. 1941, contains directory provisions which, if complied with, confer jurisdiction on the supreme court to entertain appeals, and doubtless it was the design of the legislature to simplify and to make certain the procedure in this respect. However, in the absence of specific declaration or clear implica*237tion, which I do not find in the section, I cannot believe that the legislature intended that appeals should be defeated and judicial review denied by failure to comply with a mechanical detail when all of the substantial requirements are met and within the time provided by law for perfection of appeals.
Specifically section 20-1912, Comp. St. Supp. 1941, provides that in cases of this kind the proceedings to obtain reversal, etc., shall be by filing, within three months, in the office of the clerk of the district court in which the judgment is obtained, notice of appeal and by depositing with that clerk the docket fee which section 33-105, Comp. St. Supp. 1941, provides shall be paid to the clerk of the supreme court. Section 20-1912, supra,, with regard to jurisdiction provides in part; “ * * * and no step other than the filing of such notice of appeal and the depositing of such docket fee shall be deemed jurisdictional.”
Construing the foregoing statutes, literally, unless these two steps are taken no jurisdiction is ever conferred in any event. However, considered constructively, if notice of appeal is filed in the office of the clerk of the district court, then depositing there the docket fee is not a step exclusively required to ultimately confer jurisdiction.
In the light of the circumstances as disclosed by the record, and the consequences, resulting in these and other like cases, I commit myself .to the latter view. The proper notice was filed and the fee which was payable under the terms of section 33-105, Comp. St. Supp. 1941, to the clerk of the supreme court was there paid within the time required for deposit with the clerk of the district court. The appellees appeared generally and by their affirmative acts treated the appeals as having been perfected, and in all other respects requirements for perfection and prosecution of appeal were complied with. Therefore, it is my opinion that the motions to dismiss these appeals should be denied.
I am authorized to state that Yeager, J., joins in this dissent.